DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 December 2021 has been entered.

Response to Amendment
The Amendment filed 20 December 2021 has been entered.  Claims 2, 5, 7, 9-11, 13, and 17-20 remain pending in the application.  The previous Office Action was mailed 20 November 2020. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 5, 7, 9-11, 13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair (2006/0175059) in view of Shaikh (2012/0227967) (both cited previously).
Regarding independent claim 2, Sinclair discloses A method (abstract “diverting of the flow of fluids in a downhole formation during a well treatment, such as during a fracturing process”) comprising:
providing diversion sand particles ([0035] “diverting agent and [0040] “sands”) including a polyvinyl alcohol (PVOH) water dissolvable coating ([0061] “The slowly water-soluble coatings on the particulate substrates, in accordance with the present disclosure, can also be non-collagenic materials such as synthetic polymers that are slowly water soluble.  Such non-collagenic materials include […] polyvinyl alcohol (PVA)”; and same in [0016]) on the particles ([0036] “the proppant (or particulate substrate) coated with a slowly water-soluble coating”); 
introducing a solution ([0027] “carrier liquid”) comprising the diversion sand particles into a hydrocarbon wellbore (e.g., Fig. 1); and 
plugging fractures in the hydrocarbon well by agglomerating the diversion sand particles (e.g., [0085] “After this portion of the formation is fractured, the bridging agent may be added to the fracturing liquid so that it will plug the already fractured portion of the formation”; “bridging agent” = the diverting agent; notice that the diverting agents must agglomerate or else they would not plug).
Regarding the spray-coated, Sinclair discloses coating the diversion sand particles ([0061]). 
However, Sinclair fails to disclose specifically spray-coated coatings. 
Nevertheless, spray dry coating is rather well-known and ordinary in the art.  For example, Shaikh teaches “particle coatings” “used in treating subterranean wellbores” (abstract) wherein “additives may be coated onto substrates (or of course onto substrates already coated with other additives), for example, by […] spray coating (for example spray drying) […] One skilled in the art will recognize that many methods may be used and many parameters may be adjusted and manipulated to optimize manufacture” ([0033]) and “Multiple coatings may be made by spraying, and optionally drying, the product in stages” ([0027]), for “a rapidly dissolving resin” such as “a polymer, including terpolymers and thermoplastic elastomers” ([0021]).  Polyvinyl alcohol is well-known as a (thermoplastic) polymer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sinclair to include spray-coated coatings (or any other well-known coating technique as in Shaikh), in order to place the coatings on the diverting agent particles (as in Sinclair) (thereby including:
“providing diversion sand particles including a spray-coated polyvinyl alcohol (PVOH) coating on the particles; 
introducing a solution comprising the spray-coated diversion sand particles into a hydrocarbon wellbore”).
Second, the modification is obvious as no more than the use of familiar elements (known particles; known coating materials) according to known techniques (known spray dry coating) in a manner that achieves predictable results (forming coated particles).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  See MPEP 2143 Examples of Basic Requirements of a Prima Facie
Regarding claim 5, Sinclair discloses adding diversion sand to a water solution to form the solution that is introduced into the hydrocarbon wellbore (e.g.,[0084] “it is usual for the diverting agent to be added to the carrier fluid in slugs during fracturing operations”).
Regarding claim 7, Sinclair discloses re-fracturing the well to create additional fractures (e.g., [0086] “This method of fracturing and diverting can, in one aspect of the present invention, be repeated to obtain multiple fractures”).
Regarding claim 9, Sinclair discloses “The slowly water-soluble coatings on the particulate substrates, in accordance with the present disclosure, can also be non-collagenic materials such as synthetic polymers that are slowly water soluble.  Such non-collagenic materials include […] polyvinyl alcohol (PVA)” ([0061]) and “After the fracturing treatment, the coating would disappear and the previously coated particles would return to normal propping agents, which have high permeability” ([0068]).  Therefore, Sinclair discloses dissolving the PVOH to unplug the fractures.
Regarding claim 10, Sinclair discloses wherein the hydrocarbon wellbore is an oil wellbore (e.g., [0089] “divert fracture growth and extend the fractures into the productive zone of an oil or gas well”).
Regarding claims 11 and 13, Sinclair discloses “any type of carrier fluid having a density suitable for forming a neutrally buoyant diverter system may be employed, including natural or synthetic brines (such as KCl water, etc.) and carrier fluids including gelling agents (such as normal or synthetic polymers) or other weighting materials known in the art” ([0080]).  Therefore, Sinclair discloses:
(claim 11) wherein the solution comprises a fluid mixture; and/or
(claim 13) wherein the fluid mixture comprises water.
Regarding claims 18, 19, and 20, Sinclair discloses “Particulate material, also referred to herein as substrate material, suitable for use with the present invention includes a variety of particulate materials known to be suitable or potentially suitable propping agents which can be employed in downhole operations” ([0038]) such as “Silica proppants suitable for use with the present invention include, but are not limited to, glass spheres and glass microspheres, glass beads, silica quartz sand, and sands of all types such as white or brown” ([0040]) and “Additionally, soluble materials suitable for use as proppants are also envisioned to be useful with the methods of the present invention.  For example, soluble limestone chips or any other suitable carbonate particulates” ([0044]).  Therefore, Sinclair discloses:
(claim 18) wherein the particle is substantially insoluble in water; and/or
(claim 19) wherein the particle comprises a mineral; and/or
(claim 20) wherein the particle comprises limestone, calcium carbonate, sand or talc.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sinclair in view of Shaikh as in claim 1, and further in view of Lesko (2011/0240293) (cited previously). 
Regarding claim 17, Sinclair discloses “The slowly water-soluble coatings on the particulate substrates, in accordance with the present disclosure, can also be non-collagenic materials such as synthetic polymers that are slowly water soluble.  Such non-collagenic materials include […] polyvinyl alcohol (PVA)” ([0061]), but does not specify if this is biodegradable.
Lesko teaches a method of fracturing (abstract) including “polyvinyl alcohol (PVOH)” ([0088]) wherein “A particular advantage of PVOH is that it is non-toxic and is biodegradable” ([0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sinclair to include “wherein the water dissolvable layer is biodegradable PVOH,” in order to provide a suitable PVOH material for the water soluble layer of the diverting agent (as in Sinclair) which has the “particular advantage” of being “non-toxic” and “biodegradable” (as in Lesko). 

Response to Arguments
Applicant's arguments filed 20 December 2021 with respect to claims rejected under 35 USC § 103 over Sinclair in view of Shaikh have been fully considered but they are not persuasive. 
In Applicant’s arguments, Applicant states “The amended claim recites providing diversion sand particles including a spray-coated polyvinyl alcohol (PVOH) water dissolvable coating on the particles. The claim is focused on a single specific spray-coated material composition. As noted in this last response, Sinclair discloses a long list of potential coating compositions and Shaikh also describes a long 
As previously, this is not persuasive.
First, although Applicant points to the “long list” of potential coating composition in Sinclair, Applicant is reminded that a genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named.  See MPEP 2131.02 Genus-Species Situations; II. A REFERENCE THAT CLEARLY NAMES THE CLAIMED SPECIES ANTICIPATES THE CLAIM NO MATTER HOW MANY OTHER SPECIES ARE NAMED.  In this case, Sinclair plainly names water-soluble polyvinyl alcohol.  Therefore, Sinclair anticipates these coating species.
Second, although Applicant points to the “long list” of potential coating techniques taught by Shaikh, Applicant has provided no rationale demonstrating non-obviousness in response to the Office’s prima facie case of obviousness.  Specifically, the Office states that “It would have been obvious to one of ordinary skill in the art […] to have modified Sinclair to include spray-coated coating (or any other well-known coating technique as in Shaikh), in order to place the coatings on the diverting agent particles (as required in Sinclair),” which provides a specific evidentiary reasoning for why Shaikh’s spray-coating would be used to modify Sinclair.  Absent some technical basis rebutting this (e.g., scientific reasons why Shaikh’s spray-coating would not be used for Sinclair), it is unclear why Applicant’s argument should have any weight compared to the prima facie case of obviousness that has been set forth based on the Prior Art evidence.
Accordingly, these arguments are not persuasive. 

In the case of further Amendments, Applicant is advised to consider what are the critical features of the current Invention, and how do these critical features interact in the Invention in order to produce the unique phenomena of the Invention.  
For example, Applicant may consider including other components with the PVOH, such as the compatibilizers, plasticizers, chain extenders, etc. (Specification p.5-p.8).  Applicant should be sure to include the specific chemicals in such a situation to avoid 112 issues (e.g., not just “wherein the coating includes a 
Nevertheless, Applicant is advised to beware the inclusion of New Matter.  
As always, Applicant may consider contacting the Examiner for an Interview or the like, in the case further explanation or guidance is desired.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674